Order
PER CURIAM.
Charles Villines appeals the Jackson County Circuit Court’s denial of his Rule 29.15 motion for post-conviction relief. In his sole point on appeal, Villines argues that the motion court erred in denying his Rule 29.15 motion because he argues that his appellate counsel on his direct appeal failed to exercise reasonable competence in choosing not to argue on Villines’s direct appeal that the trial court erred in permitting the testimony of the State’s psychologist, Dr. Steven Mandracchia. Villines argues that his direct appeal appellate counsel’s lack of reasonable competence constitutes clear error because, had that point been asserted on appeal, there existed a reasonable probability that the appellate court on Villines’s direct appeal would have reversed his conviction. We disagree and affirm in this per curiam order. Rule 84.16(b).